

Exhibit 10.1


CONFIDENTIAL LICENSE AGREEMENT


 
This Confidential License Agreement (hereafter the “Agreement”) is made between
NeoMedia Technologies Inc., a Delaware corporation (“NeoMedia”), on the one
hand, and eBay Inc. (“eBay”), a Delaware corporation, on the other hand.

 
WHEREAS, NeoMedia is the sole owner of certain patents covering bar code
technology and other patents covering search technology;

 
WHEREAS, Y.A. Global Investments L.P. (“Y.A. Global”) is a secured creditor of
NeoMedia and holds security interests in substantially all of NeoMedia’s
property including NeoMedia patents;

 
WHEREAS, Y.A. Global has consented to NeoMedia entering into this Agreement
pursuant to a Non-Disturbance Agreement of even date herewith in the form
attached hereto as Exhibit “B”;

 
WHEREAS, NeuStar Inc. (“NeuStar”) had an exclusive right to grant certain
sublicenses under the “Amended and Restated License Agreement” between NeuStar
and NeoMedia dated January 22, 2010;

 
WHEREAS, NeoMedia seeks to license its patents covering barcode technology and
search technology to eBay;

 
WHEREAS, eBay desires to obtain freedom to operate in the bar code and,
possibly, the search technology areas;

 
WHEREAS the Parties have negotiated in good faith, entered into a binding Term
Sheet dated June 22, 2010 and now desire to enter into this Agreement; and

 
THEREFORE, with due consideration hereby acknowledged, NEOMEDIA and eBay agree
as follows:
 

--------------------------------------------------------------------------------


 
DEFINITIONS


For the purposes of this Agreement, the following words and phrases shall have
the following meanings:


1.           “AFFILIATE” shall mean any present or future subsidiary, parent,
sister company, or other corporation, firm, business or entity that controls, is
controlled by, or is under common control of, that PARTY or any of its
subsidiaries, as of or after the EFFECTIVE DATE.  The term “control” as used in
this Agreement, means the possession, directly or indirectly, solely or jointly,
of the power to direct or cause the direction of management, actions or policies
of a legally recognizable entity, whether through the ownership of voting
shares, by contract, or otherwise.  The rights conferred by this Agreement on
EBAY shall automatically and immediately extend to any entity that is not an
AFFILIATE of or a part of EBAY as of the EFFECTIVE DATE and subsequently becomes
an AFFILIATE or a part of EBAY (e.g., a future AFFILIATE or acquired business),
and shall extend to or continue to be retained by any entity that is an
AFFILIATE or a part of EBAY as of the EFFECTIVE DATE and subsequently loses its
status as an AFFILIATE or part of EBAY (e.g., a former AFFILIATE or divested
business).  If the loss of status as an AFFILIATE is the result of an
acquisition by a third party or parties (through a purchase of shares, business
combination, merger or otherwise by a third party), then the rights hereunder
shall extend only to the former AFFILIATE and its activities as such activities
existed at the time of divestment and reasonable modification thereto, not to
the third party acquirer’s preexisting activities or activities that are new and
unrelated to such pre-divestiture activities.


2.           “BARCODE TECHNOLOGY” shall mean any technology associated with a
machine-readable symbol (e.g., barcode, alpha-numeric character strings, linear
code, graphic, wired or wireless electronic signal, or other similar
representation or figure) and any use thereof,  including but not limited,
encoding the symbol, decoding the symbol or accessing information based on the
symbol and includes U.S. Patent Nos. 7,383,209; 6,993,573;6,865,608; 6,542,933;
6,434,561; 6,199,048; 6,108,656; 5,978,773; 7,430,588, and 5,933,829 and related
patents and applications worldwide.  It does not include patents identified as
“SEARCH TECHNOLOGY.”
 

--------------------------------------------------------------------------------




3.           “COVERED PRODUCT” shall mean any past, present or future
application, product, apparatus, component, machine, system, module,
manufacture, software, design, composition of matter, service, process, method
or technology made, used, sold, offered for sale, advertised, provided,
imported, exported, offered, distributed, supplied, designed, tested, or
developed by, on, for, to, through, or on behalf of, EBAY that, in the absence
of a license granted pursuant to this Agreement, would allegedly infringe,
either directly or indirectly, in whole or in part, any of the PATENT RIGHTS.


4.           “EBAY” shall mean eBay Inc., PayPal, Inc. and their predecessors,
successors and AFFILIATES.


5.           “EBAY THIRD PARTIES” shall mean EBAY’s customers, buyers, sellers,
users, developers, manufacturers, promoters, advertisers, resellers, and/or
distributors, and any developer, supplier, vendor or manufacturer that supplies
or incorporates components, steps, features or portions of the COVERED PRODUCTS.


6.           “EFFECTIVE DATE” shall mean the last date on which this Agreement
has been fully executed by all PARTIES.


7.           “INITIAL LICENSE FEE” shall have the meaning set forth in Exhibit A
attached hereto.


8.           “INITIAL TERM” shall mean the period from the EFFECTIVE DATE to
December 31, 2015.
 

--------------------------------------------------------------------------------




9.           “INITIAL TERM (SEARCH TECHNOLOGY)” shall mean the period from the
date of the exercise of the option to license the SEARCH TECHNOLOGY portfolio to
December 31, 2015.)


10.            “NEOMEDIA” shall mean: (a) NeoMedia Technologies Inc. and its
predecessors, successors and AFFILIATES, and (b) all entities controlled by
NeoMedia Technologies Inc., and their predecessors, successors and AFFILIATES.


11.           “PARTY” or “PARTIES” shall mean NEOMEDIA and/or EBAY.


12.           “PATENT RIGHTS” shall mean any patent or patent application
worldwide, presently existing, acquired or created in the future owned or
controlled by NEOMEDIA that relate to BARCODE TECHNOLOGY (and SEARCH TECHNOLOGY,
only if EBAY exercises an option to license the SEARCH TECHNOLOGY portfolio)
including but not limited to: (a) all parents, continuations,
continuations-in-part, divisionals, reissues, and re-examinations of the
forgoing patents or patent applications; (b) all patent applications or patents
claiming priority to any of the foregoing patents or claiming priority to any
application that led to any of foregoing patents; and (c) all foreign
counterparts to any of the foregoing.  The current list of worldwide patents and
patent applications in the BARCODE TECHNOLOGY portfolio comprising PATENT RIGHTS
is attached as Appendix A.  The current list of worldwide patents and patent
applications in the SEARCH TECHNOLOGY portfolio comprising PATENT RIGHTS is
attached as Appendix B.


13.           “SEARCH TECHNOLOGY” shall mean any technology associated with the
use of a machine-readable symbol to access information and provide, among other
things, geographic, directional or proximity type of data and includes U.S.
Patent Nos. 6,766,363; 6,675,165; 6,651,053; and 6,430,554, and related patents
and applications worldwide.
 

--------------------------------------------------------------------------------




 
NON-EXCLUSIVE LICENSE


14.           NEOMEDIA hereby grants to EBAY, effective immediately, for the
INITIAL TERM, an irrevocable, nonexclusive, worldwide license, under the PATENT
RIGHTS to use, make, have made, sell, offer to sell, modify, import, export, and
otherwise offer, dispose of, distribute, display, advertise and/or promote any
COVERED PRODUCT directly or indirectly through any channel, including through
multiple tiers of distribution.  The license grant herein also extends to EBAY
THIRD PARTIES solely in their role as EBAY THIRD PARTIES.  For the sake of
clarity, the license granted herein does not extend to EBAY THIRD PARTIES except
when they are performing in their role as an EBAY customer, buyer, seller, user,
developer, manufacturer, promoter, advertiser, reseller, and/or distributor or
as an EBAY developer, supplier, vendor or manufacturer that supplies or
incorporates components, steps, features or portions of the COVERED
PRODUCTS.  The license is not otherwise sub-licensable.


15.           At the time that NeuStar’s exclusive right to grant licenses to
third parties with respect to 2D barcode Registry and Clearinghouse, under the
“Amended and Restated License Agreement” dated January 22, 2010, has expired or
reverted to a non-exclusive license right, then all such license rights shall
automatically and immediately vest with EBAY and EBAY THIRD PARTIES on a
non-exclusive and non-sublicenseable license basis consistent with, and
retroactive to the effective date of, the license, release and covenant not to
sue rights set forth in this Agreement.  Nothing contained in this Paragraph is
intended to, nor shall be construed to, expand EBAY’s rights with respect to the
PATENT RIGHTS as otherwise set forth herein.


16.           If NEOMEDIA acquires ownership or exclusive rights to U.S. Patent
No. 6,101,534 and any related patents or applications, then such rights shall
automatically and immediately vest with EBAY and EBAY THIRD PARTIES on a
non-exclusive and non-sublicenseable license basis consistent with the license,
release and covenant not to sue rights set forth herein for the SEARCH
TECHNOLOGY portfolio.  NEOMEDIA has no obligation to make any attempt to acquire
any such patents or applications.
 

--------------------------------------------------------------------------------




 
COVENANTS AND INDEMNIFICATION


17.           During the INITIAL TERM of this Agreement and any renewal terms,
NEOMEDIA hereby covenants not to sue EBAY, or EBAY THIRD PARTIES that are acting
solely in their role as EBAY THIRD PARTIES, for infringement of any PATENT
RIGHTS.  The covenant set forth in this paragraph shall run with the PATENT
RIGHTS and bind any successor holder(s) of any of the PATENT RIGHTS and any
assignees of NEOMEDIA.


18.           During the INITIAL TERM of this Agreement and any renewal terms,
NEOMEDIA hereby covenants that it will not sue, or promote, sponsor, induce or
encourage or voluntarily cooperate in a lawsuit that is based on the PATENT
RIGHTS against EBAY (except for and only to recover any payments that EBAY has
failed to make on the amounts due under this Agreement) or EBAY THIRD PARTIES
that are acting solely in their role as EBAY THIRD PARTIES.  NEOMEDIA
specifically covenants that it will not join, cooperate or support any lawsuit
brought by NeuStar or Y.A. Global against EBAY or EBAY THIRD PARTIES that is
based on the PATENT RIGHTS, unless such joinder, cooperation or support is
required by law (including applicable securities law), regulation, subpoena,
validly served discovery requests issued in connection with pending litigation,
or judicial order or process.  Such required joinder, cooperation or support, if
any, shall be limited to, and provided only to the extent that, it is required
by law.  This covenant shall terminate immediately if EBAY breaches the covenant
set forth in Paragraph 19, below.  Further, nothing contained herein in intended
to be, nor shall be construed as, a restriction on or waiver of NEOMEDIA’s right
to bring a claim, proceeding or lawsuit with respect to the PATENT RIGHTS
against any party not covered by the license granted hereunder or to bring an
action to enforce this Agreement in accordance with Paragraphs 32 and 33.
 

--------------------------------------------------------------------------------




19.           During the Initial Term of this Agreement, and any renewal terms,
EBAY hereby covenants not to sue, or promote, sponsor, induce or encourage or
voluntarily cooperate in any lawsuit or administrative proceeding against
NEOMEDIA that challenges the validity or enforceability of the PATENT RIGHTS or
NEOMEDIA’s rights to own or license the PATENT RIGHTS.  EBAY specifically
covenants that it will not join, cooperate or support any lawsuit brought
against NEOMEDIA that is based on the PATENT RIGHTS, unless such joinder,
cooperation or support is required by law (including applicable securities law),
regulation, subpoena, validly served discovery requests issued in connection
with pending litigation, or judicial order or process.  Such required joinder,
cooperation or support, if any, shall be limited to, and provided only to the
extent that, it is required by law.  This covenant shall terminate immediately
if NEOMEDIA breaches the covenant set forth in Paragraphs 17 or 18,
above.  Further, nothing contained herein in intended to be, nor shall be
construed as, a restriction on or waiver of EBAY’s right to bring an action to
enforce this Agreement in accordance with Paragraphs 32 and 33.


20.           During the INITIAL TERM of this Agreement and any renewal terms,
NEOMEDIA hereby covenants that it will fully defend and indemnify EBAY and EBAY
THIRD PARTIES against any third party (including NeuStar and Y.A. Global)
claims, proceedings or lawsuits relating to or arising from the PATENT
RIGHTS.  This indemnification obligation does not extend to any claim that EBAY
or EBAY THIRD PARTIES infringe a third party patent.  This indemnification
obligation is limited in monetary amount to the higher of [REDACTED],
(or [REDACTED] if EBAY exercises its option to license the SEARCH TECHNOLOGY
portfolio), or the actual amounts paid by EBAY under this Agreement, and is
intended to cover fees and expenses (including attorneys’ fees and expenses),
and costs of settlement incurred by EBAY.  At EBAY’s option, EBAY may assume
sole control of the defense of any claim, proceeding or lawsuit brought against
EBAY or EBAY THIRD PARTIES, including choice of counsel, and settlement of any
claim, proceeding or lawsuit but solely with respect to EBAY.  NEOMEDIA also
agrees to refuse to participate in, or grant assistance as an adverse party or
as an adverse witness (subject to compulsory legal process which requires the
production of documents, electronically stored information, and tangible things,
or testimony) in any such claims, proceedings or lawsuits.  
 

--------------------------------------------------------------------------------




21.           Notwithstanding anything contained in this Agreement to the
contrary, NEOMEDIA shall have the sole and exclusive right to prosecute
infringement actions with respect to the PATENT RIGHTS, provided however, that
NEOMEDIA shall have no obligation to commence or prosecute such actions.


22.           NEOMEDIA hereby covenants that it will use its best efforts:  (i)
to obtain from NeuStar (and its affiliates) a covenant not to sue and full
releases under the NEOMEDIA patents for EBAY and EBAY THIRD PARTIES retroactive
to the EFFECTIVE DATE, or in the alternative, (ii) to enter into an agreement
with NeuStar that terminates all of NeuStar’s exclusive rights to license any
NEOMEDIA patents, effective on or prior to the EFFECTIVE DATE.


23.           Contemporaneously with the execution of this Agreement, Y.A.
Global, NEOMEDIA and EBAY will enter into a Non-Disturbance Agreement (the
“Non-Disturbance Agreement”) in the form attached hereto as Exhibit B.
 

--------------------------------------------------------------------------------




 
RELEASES


24.           Except for obligations created by this Agreement, NEOMEDIA and its
respective officers, directors, shareholders, members, employees, attorneys,
agents, insurers, representatives, predecessors, successors in interest,
assignors or assignees, hereby knowingly, voluntarily, unconditionally and
irrevocably release and forever discharge EBAY, and its officers, directors,
employees, attorneys, agents, insurers, representatives, predecessors,
successors in interest, assignors or assignees, from, without limitation, any
and all claims, actions, causes of action, suits, damages, injuries, duties,
rights, obligations, liabilities, adjustments, responsibilities, judgments,
trespasses and demands, whatsoever, in law or in equity, whether or not known or
unknown, suspected or unsuspected to exist, or claimed or unclaimed, which they
have ever had or now have, raised or could have raised relating to conduct or
activities occurring prior to the EFFECTIVE DATE.


25.           Except for obligations created by this Agreement, EBAY and its
respective officers, directors, shareholders, members, employees, attorneys,
agents, insurers, representatives, predecessors, successors in interest,
assignors or assignees, hereby knowingly, voluntarily, unconditionally and
irrevocably release and forever discharge NEOMEDIA, and its officers, directors,
employees, attorneys, agents, insurers, representatives, predecessors,
successors in interest, assignors or assignees, from, without limitation, any
and all claims, actions, causes of action, suits, damages, injuries, duties,
rights, obligations, liabilities, adjustments, responsibilities, judgments,
trespasses and demands, whatsoever, in law or in equity, whether or not known or
unknown, suspected or unsuspected to exist, or claimed or unclaimed, which they
have ever had or now have, raised or could have raised relating to conduct or
activities occurring prior to the EFFECTIVE DATE.
 

--------------------------------------------------------------------------------




26.           Except for obligations created by this Agreement, NEOMEDIA and its
officers, directors, shareholders, members, representatives, attorneys, agents,
predecessors, successors and assigns, hereby irrevocably and unconditionally
release and forever discharge EBAY and any person or entity using, making,
selling, purchasing, offering to sell, importing or otherwise offering,
disposing of, distributing, advertising or promoting, designing, developing,
manufacturing, incorporating, or supplying, whether directly or indirectly, any
application, product, apparatus, machine, system, website, manufacture,
composition of matter, service, process, method, testing or technology owned or
controlled by EBAY, in whole or in part, from any and all claims, demands,
causes of actions, and judgments related to any of the foregoing, whether or not
now known, suspected or claimed, which they have ever had, now have, raised or
could have raised relating to any past (i.e., prior to the EFFECTIVE DATE)
infringement (including direct, or contributory infringement, or inducement
thereof) of the PATENT RIGHTS.


27.           The PARTIES hereto acknowledge the existence of Section 1542 of
the Civil Code of the State of California which reads as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected settlement with the debtor.

 
28.           The PARTIES to this Agreement hereby respectively waive and
relinquish all rights and benefits under Civil Code Section 1542 and any law or
legal principle of similar effect in any jurisdiction with respect to the
releases granted herein.
 

--------------------------------------------------------------------------------


 


PAYMENTS AND OPTIONS TO EXTEND AND EXERCISE


29.           EBAY shall pay NEOMEDIA the Initial License Fee, the option fee if
EBAY chooses to exercise its option to include the SEARCH TECHNOLOGY portfolio
in the PATENT RIGHTS, and any extension fee(s) if EBAY chooses to exercise its
option(s) to extend the term of the license provided for in this Agreement, in
accordance with the provisions of Exhibit A.  However, if EBAY fails to pay the
Initial License Fee as and when provided in Exhibit A, then this Agreement shall
be automatically void ab initio and of no further force and effect whatsoever,
with the sole exception that the confidentiality provisions set forth in
Paragraph 44-46 shall survive and remain in effect in accordance with their
terms.


30.           NEOMEDIA provides to EBAY a first right of refusal as set forth in
Exhibit A.


31.           Each PARTY shall be responsible for its own expenses incurred with
respect to this Agreement.  NEOMEDIA will be responsible for any and all taxes,
duties, and tariffs levied on it with respect to the consideration paid by EBAY
in connection with this Agreement.


RESOLUTION OF DISPUTES


32.           In the event that any of the PARTIES contends that another PARTY
has committed a breach of its obligations under this Agreement, then the PARTY
so contending shall provide timely written notice describing the alleged
breach.  Except as otherwise set forth below, the accused PARTY shall have
thirty (30) days to respond by curing the alleged breach or providing a written
notice explaining why it is not in breach.  If, after the accused PARTY has
responded, the accusing PARTY is not satisfied or the PARTIES have not resolved
the alleged breach, the PARTIES shall meet and confer within thirty (30) days
following the expiration of the initial 30-day period to attempt to resolve the
dispute.  Notwithstanding the foregoing, for a breach constituting a failure to
pay any license fees, extension fees, or option fees set forth in Exhibit A
(other than the Initial License Fee for which there shall be a five (5) business
day cure period), the cure period shall be ten (10) business days for the
initial response and ten (10) business for the obligation to meet and
confer.  If the accused PARTY refuses to meet and confer during the applicable
period, the accusing PARTY may deem the meet and confer requirement to have been
satisfied.
 

--------------------------------------------------------------------------------




33.           Any disputes not resolved under the immediately preceding
Paragraph 32, and/or that relate to or arise from the Agreement shall be
resolved in a United States District Court (or if necessary, state court).  The
burden will be on the disputing PARTY to initiate the lawsuit, and such PARTY
may initiate the lawsuit as soon as the requirements of immediately preceding
Paragraph 33 have been satisfied.  The prevailing party in any lawsuit under
this paragraph shall be entitled to an award of reasonable attorney’s fees and
related expenses.


REPRESENTATIONS AND WARRANTIES

 
34.           Each PARTY represents and warrants that: (a) it has the right and
authority to enter into this Agreement on behalf of itself, and to fully comply
with the terms and conditions of this Agreement; (b) it has taken all steps
required to enter into this Agreement; (c) it is entering into this Agreement
without violating the terms of any other agreement or arrangement; (d) it has
the power and authority to perform all transactions, duties and obligations set
forth herein; and (e) the person signing on behalf of such PARTY has the power
to bind that PARTY.
 
35.           NEOMEDIA represents and warrants, on behalf of itself, and its
respective officers, directors, employees, agents, successors, assigns and
exclusive licensees, that: (a) NEOMEDIA is the sole owner of and has good and
valid title to the PATENT RIGHTS; (b) true, current and accurate lists of
worldwide patents and patent applications that constitute the PATENT RIGHTS
appears at Appendices A and B; (c) NEOMEDIA has the full right, power, and
authority to license the PATENT RIGHTS to EBAY and grant the releases and
covenants herein, and this Agreement constitutes the legal, valid, and binding
obligation of NEOMEDIA, enforceable against NEOMEDIA, in accordance with its
terms; (d) other than NEOMEDIA, no other person or entity owns or controls any
interest in the PATENT RIGHTS appearing at Appendices A and B (except Y.A.
Global, Neustar and non-exclusive licensees of the PATENT RIGHTS, each of which
are identified along with their respective rights in Exhibit C); (e) except as
disclosed in Exhibit D, to NEOMEDIA’s knowledge no person or entity has taken
any enforcement action against the PATENT RIGHTS, including without limitation,
the exercise of any rights or remedies of a secured creditor under the Uniform
Commercial Code; and (f)  there are, as of the EFFECTIVE DATE, no entities
(other than AFFILIATES) in which NeoMedia Technologies Inc. has a 25% or more
ownership share.
 

--------------------------------------------------------------------------------


 
36.           Except as disclosed in Exhibit D, NEOMEDIA represents and
warrants, on behalf of itself, and its officers, directors, employees, agents,
successors, assigns and exclusive licensees, that to the best of its knowledge
all issued patents that comprise the PATENT RIGHTS are valid and enforceable.


37.           Neither the entering of this Agreement, nor any provision herein,
nor the payment of any consideration provided for herein shall be deemed as an
admission by any PARTY of any fact, wrongdoing, liability, infringement or
non-infringement, or of the validity or invalidity of any of the PATENT RIGHTS
or any position taken or proposed to be taken in any proceeding, nor shall it be
deemed an admission as to any royalties (or the reasonableness of any royalties)
or valuation for any of the technologies, patents, patent applications or other
intellectual property rights covered by or under or referred to in this
Agreement.
 

--------------------------------------------------------------------------------




ASSIGNMENT


38.           NEOMEDIA agrees that this Agreement, including without limitation,
the releases, licenses and covenants not to sue granted by them herein, shall be
binding on any successors or assigns of NEOMEDIA in ownership or control of any
of the PATENT RIGHTS, except as set forth in the Non-Disturbance Agreement.


39.           NEOMEDIA may assign, sell, or otherwise transfer any of the PATENT
RIGHTS, but only (i) to an assignee or transferee who shall first agree in
writing to assume the obligations of NEOMEDIA under this Agreement and to
observe all rights of EBAY provided in this Agreement, or (ii) as provided in
the Non-Disturbance Agreement.


40.           EBAY may assign this Agreement, without the consent of NEOMEDIA,
to any successor of EBAY by merger or sale of all or substantially all of the
assets of EBAY, provided that any such successor assumes all of the rights and
obligations of EBAY under this Agreement.


TERMINATION


41.           Except as expressly set forth in Paragraph 29, or by the
non-breaching party as a result of a breach of this Agreement by the other party
which is not resolved in accordance with Paragraph 32 hereof, this Agreement
cannot be terminated by any PARTY, and will remain in full force and effect for
the INITIAL TERM.  At the end of the INITIAL TERM, EBAY shall have sole
discretion to extend the license granted hereunder as set forth in Exhibit A.
 

--------------------------------------------------------------------------------




NOTICES AND OTHER COMMUNICATIONS


42.           Any notice related to this Agreement shall be in writing and shall
be effective when received by registered mail, personally, or by recognized
overnight courier addressed to the PARTIES respectively, at the following
addresses:
 
If to NEOMEDIA:
 
NeoMedia Technologies Inc.
Attention: CEO and CFO
Two Concourse Parkway
Suite 500
Atlanta, GA 30328
If to EBAY:
 
General Counsel
Legal Dept.
eBay Inc.
2145 Hamilton Avenue
San Jose, CA  95125





43.           Each PARTY may give written notice of a change of its address to
the other PARTY, which address shall subsequently replace the respective address
set forth in the immediately preceding paragraph of this Agreement.


CONFIDENTIALITY


44.           Except as expressly permitted in Paragraphs 45 and 46 below, each
PARTY and its and their officers, representatives, and attorneys agrees that it
will maintain in confidence and not disclose to third parties: (i) the Agreement
or any of its terms; (ii) any drafts of this Agreement or any correspondence and
other materials or documents drafted, produced, and or exchanged between the
parties in connection with this Agreement; or (iii) the content or the PARTIES’
discussions and negotiations regarding this Agreement.  The information,
documents and materials specified in sub-paragraphs (i), (ii) and (iii) of this
paragraph are collectively referred to as the “Confidential Information”.
 

--------------------------------------------------------------------------------




45.           As an exception to Paragraph 44 of this Agreement, a PARTY may
disclose Confidential Information to (a) Y.A. Global and (b) as required by law,
valid subpoena, or court order (including applicable securities laws and
regulations).  If any PARTY is ordered or required to produce any Confidential
Information by subpoena or other judicial or governmental order, law or
regulation, that PARTY shall immediately notify the other PARTY in writing and
provide the other PARTY a copy of the subpoena or order, and shall provide no
less than ten (10) business days’ notice of the proposed release of such
information unless such judicial or governmental order requires a shorter period
for compliance, in which case that PARTY must provide notice as soon as
reasonably possible.  The disclosing PARTY shall take appropriate measures to
avoid or minimize the release of such information in connection with the
proceedings for which the Confidential Information is sought, including, where
possible, making any such disclosure required by such subpoena, court order, law
or regulation on an “Outside Attorneys’ Eyes Only” basis and pursuant to either
a protective order in such litigation or Local Rules of similar
effect.  NEOMEDIA has informed EBAY that NEOMEDIA reasonably believes that
NEOMEDIA will be required to make an SEC Form 8-K filing disclosing the
existence of this Agreement and providing its terms in redacted form.  In
connection with that disclosure and any other proposed governmental disclosure
(including any public company disclosure requirement), NEOMEDIA will: (i)
provide to EBAY its proposed disclosure as soon as possible (but at least three
(3) days) prior to the date NEOMEDIA proposes to make such disclosure, and (ii)
reasonably consider any and all suggested changes EBAY proposes to such
disclosure.


46.           As a further exception to Paragraph 44 of this Agreement, EBAY may
disclose this Agreement to any person or entity entitled to the benefits of the
license granted under this Agreement, or to any person or entity entitled to the
benefit of the covenants not to sue or releases granted under this Agreement,
the fact that such person or entity has the benefit of or is licensed, has been
granted a covenant not to sue, and/or has been granted a release, as the case
may be, under the PATENT RIGHTS.
 

--------------------------------------------------------------------------------


 


MISCELLANEOUS PROVISIONS


47.           Choice of Law:  This Agreement shall be construed, governed,
interpreted and applied in accordance with the laws of the State of Delaware,
without regard to principles of conflicts of laws, except that questions
affecting the construction and effect of any patent shall be determined by the
law of the country in which the patent was granted.


48.           Merger:  The PARTIES hereto acknowledge that this Agreement sets
forth the entire agreement and understanding of the PARTIES hereto as to the
subject matter hereof, and shall not be subject to any change or modification
except by the execution of a written instrument subscribed to by the PARTIES
hereto.


49.           Authority to Bind:  Any person purporting to have the authority to
enter into this Agreement on behalf of or for the benefit of any PARTY hereby
warrants that he or she has such authority.


50.           Rights and Obligations of Persons Not Parties:  Nothing contained
in this Agreement shall be deemed to create rights and obligations in persons
not PARTIES hereto other than as set forth herein.


51.           Advice of Counsel:  Each PARTY acknowledges that it has read and
understands this Agreement, has received the advice of counsel in the matter,
and agrees to be bound by its terms.
 

--------------------------------------------------------------------------------




52.           Counterpart Execution:  This Agreement may be executed in multiple
counterparts and by facsimile and/or by e-mail, and all executed counterparts
together shall constitute the original instrument.


53.           Severability:  If any provision or any part of any provision of
this Agreement shall for any reason be held to be invalid, unenforceable or
contrary to public policy or any law or judicial decision, then the remaining
provisions of this Agreement, and the remaining portions of any provisions,
shall not be affected thereby and shall remain in full force and effect.


54.           Construction of Agreement:  This Agreement is the product of
negotiation and preparation by and among each PARTY hereto and their respective
attorneys.  Accordingly, all PARTIES hereto acknowledge and agree that this
Agreement shall not be deemed prepared or drafted by one PARTY or another, or
the attorneys for one PARTY or another, and shall be construed accordingly.


55.           Bankruptcy:  All rights and licenses granted under or pursuant to
this Agreement are, and shall otherwise be deemed to be, for purposes of Section
365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101 of the U.S. Bankruptcy Code.


56.           No Third Party Beneficiaries:  Other than the rights of EBAY THIRD
PARTIES set forth in this Agreement, the Agreement is made and entered into for
the sole protection and benefit of the Parties, and no other person or entity
shall be a direct or indirect beneficiary of or shall have any direct or
indirect cause of action or claim in connection with this Agreement.
 

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Agreement on the date set
forth below.

 
NEOMEDIA TECHNOLOGIES INC.
EBAY INC.
       
By: /s/ Michael W.  Zima
By:  /s/ Mike Jacobson
   
Printed Name:    Michael W. Zima
Printed Name:    Mike Jacobson
   
Title:    CFO & Secretary
Title:  SVP Legal Affairs & General Counsel
   
Dated:    December 21, 2010
Dated:    December 21, 2010

 
 

--------------------------------------------------------------------------------

